Exhibit 10.1
RESTRUCTURING SUPPORT AGREEMENT
     This RESTRUCTURING SUPPORT AGREEMENT (the “Agreement”), dated as of
April 27, 2010, is entered into by and among American HomePatient, Inc., a
Delaware corporation, (“AHP”), AHP NV Corp., a Nevada corporation (“New AHP
Parent”), Highland Capital Management, L.P., (“HCMLP”), those certain entities
appearing on Schedule I attached hereto (the “Holders”) (HCMLP, Holders, and AHP
are hereinafter referred to collectively as the “Parties”), and NexBank, SSB (as
successor in interest to Heritage Bank, SSB, the “Agent” or “NexBank”).
RECITALS
     WHEREAS, AHP, along with its subsidiaries American HomePatient, Inc. (a
Tennessee corporation), Designated Companies, Inc., American HomePatient of New
York, Inc., The National Medical Rentals, Inc., American HomePatient of Texas,
L.P., AHP, L.P., AHP Home Medical Equipment Partnership of Texas, Colorado Home
Medical Equipment Alliance, LLC, Northeast Pennsylvania Alliance, LLC, Northwest
Washington Alliance, LLC, AHP Home Care Alliance of Tennessee, AHP Alliance of
Columbia, AHP Knoxville Partnership, AHP Home Care Alliance of Gainesville and
AHP Home Care Alliance of Virginia (AHP, along with the these named subsidiaries
are herein referred to as the “Makers”) have executed and delivered in favor of
NexBank, on behalf of the Holders, a Secured Promissory Note, dated as of
July 1, 2003, in the original principal amount of $250,000,000 (such note, as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Note”);
     WHEREAS, as of the date hereof, the Makers have acknowledged that the Event
of Default under the Note, defined herein as the “Designated Event of Default,”
has occurred and is continuing;
     WHEREAS, pursuant to the terms of that certain Tenth Forbearance Agreement
dated April 14, 2010, Agent and certain of the Holders agreed to forbear from
exercising remedies during the Forbearance Period (as defined in the Tenth
Forbearance Agreement);
     WHEREAS, the Tenth Forbearance Agreement provides that it shall expire on
May 15, 2010;
     WHEREAS, HCMLP is the beneficial owner, through the direct ownership by its
affiliate Highland Crusader Offshore Partners, L.P. (collectively, “Crusader”),
of approximately 48.0% of the shares of AHP common stock;
     WHEREAS, as of the date hereof, New AHP Parent is a direct, wholly-owned
subsidiary of AHP and Reorg Sub (as defined below) is a direct, wholly-owned
subsidiary of New AHP Parent; and
     WHEREAS, the Parties have agreed to a restructuring that contemplates:
(i) a separately negotiated purchase and acquisition by AHP of the portion of
the Note held by Aeries II — Finance Limited (“Patriarch”) and the subsequent
retirement and cancellation of such interest in the Note; (ii) subject to
approval by a majority of AHP shareholders, to a reorganization merger in which
New AHP Parent will become the parent corporation of AHP following the merger of
Reorg Sub with and into AHP and in which merger each Original Share (as defined
below) shall be converted

 



--------------------------------------------------------------------------------



 



into a share in the New AHP Parent (the “Reorganization Merger”); (iii) a going
private transaction, described in Section 4 below, effected through a
self-tender offer for all outstanding shares not held by HCMLP or its
affiliates; (iv) immediately following the Acceptance (as defined below), to the
effectiveness of a debt restructuring between the Parties, as hereinafter
described (the “Debt Restructuring”); and (iv) immediately following the Debt
Restructuring, to the resignation of all of the members of Board of Directors of
AHP and New AHP Parent (the “Current Directors”) and the appointment of
individuals previously designated by HCMLP to constitute the Board of Directors
of the New AHP Parent and AHP (the “New Directors”).
     NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the Parties agree as follows (provided that the Holders’
agreement is limited to Sections 1, 3.8, 4, 5, 6, 8.1, 9, 10 and 11):
Section 1. Retirement of Patriarch Debt. Immediately following the execution of
this Agreement, AHP shall purchase and acquire from Patriarch, Patriarch’s
entire 4.481784059% interest in the Note (the “Patriarch Interest”) in exchange
for a cash payment of $8,633,517.01. Immediately following its purchase of the
Note, AHP will retire and cancel the Patriarch Interest. All of the Holders
consent to the purchase and acquisition by AHP and subsequent cancellation and
retirement by AHP of the Patriarch Interest.
Section 2. Reorganization Merger.
     2.1 New AHP Parent. Immediately following execution of this Agreement in
exchange for $6,600,000 from AHP, New AHP Parent shall guarantee all outstanding
debt obligations of AHP (including, without limitation, the Note); provided,
that AHP shall cause to be executed such documents as are necessary to provide
that the $6,600,000 transferred to New AHP Parent shall remain subject to all
security interests, including, without limitation, any account control
agreements, of the Holders.
     2.2 Meeting. AHP, in accordance with applicable law and its certificate of
incorporation and bylaws, shall duly call, give notice of, convene and hold a
meeting of its shareholders (the “Stockholder Meeting”) for the purpose of
obtaining the stockholder approval of the Reorganization Merger as promptly as
reasonably practicable following the mailing of a proxy statement (the “Proxy
Statement”). AHP shall file the Proxy Statement in preliminary form as promptly
as practicable (and in any event no later than fifteen (15) days after the date
of this Agreement) with the Securities and Exchange Commission (the “SEC”) and
shall use its reasonable best efforts to respond as promptly as reasonably
practicable to any oral or written comments received from the SEC or its staff
with respect to the Proxy Statement; provided, that AHP shall provide HCMLP a
reasonable opportunity to review and comment on the Proxy Statement and any
amendments thereto and all correspondence to the SEC in connection therewith.
AHP shall cause the definitive Proxy Statement to be mailed to its shareholders
at the earliest practicable date, with the Stockholder Meeting to be held as
soon as reasonably practicable thereafter (and in any event no later than
thirty-five (35) days after the mailing of the definitive Proxy Statement)
subject to postponement or adjournment with the prior written consent of HCMLP.

 



--------------------------------------------------------------------------------



 



     2.3 Completion of the Reorganization Merger; Effect of the Reorganization
Merger. AHP shall use its reasonable best efforts to cause the closing of the
Reorganization Merger (the “Merger Closing”) to occur as promptly as practicable
following approval of the Reorganization Merger by the stockholders of AHP but
in any event prior to the Merger Deadline (as defined below). At the Merger
Closing, AHP will cause a certificate of merger to be executed, acknowledged and
filed with the Secretary of State of the State of Delaware in accordance with
the applicable provisions of the General Corporation Law of the State of
Delaware, as amended from time to time (the “DGCL”) (the “Merger Certificate”).
The Merger Certificate shall provide that, at the effective time of the
Reorganization Merger (the “Effective Time” and such date the “Effective Date”),
Reorg Sub shall merge with and into AHP in accordance with the DGCL, and the
separate existence of Reorg Sub shall cease and AHP shall continue as the
surviving entity.
     2.4 Treatment of Shares and Options. In the Reorganization Merger, each
outstanding share of AHP common stock, par value $0.01 per share (each an
“Original Share” and, collectively, the “Original Shares”) shall be converted
and changed automatically into the right to receive one fully paid and
non-assessable share of New AHP Parent (each a “Share” and, collectively, the
“Shares”) without further action on the part of the holder thereof. In the
Reorganization Merger, AHP shall cause each option to purchase Original Shares
(collectively, the “AHP Stock Options”) granted under the employee and director
stock plans of AHP (the “AHP Stock Plans”), whether vested or unvested, that is
outstanding immediately prior to the Effective Time to be converted into an
option to purchase the same number of Shares of New AHP Parent with the same
exercise price per Share as the AHP Stock Options, it being understood and
agreed that all terms and conditions of the original AHP Stock Options and AHP
Stock Plans shall remain in full force and effect with respect to the New AHP
Parent Options and New AHP Parent Plans.
     2.5 Agreement by HCMLP and Crusader to Vote for Reorganization Merger.
HCMLP and Crusader hereby irrevocably and unconditionally agrees that from and
after the date hereof and until the earliest to occur of (i) the closing of the
transactions contemplated by this Agreement and (ii) August 10, 2010, at any
meeting (whether annual or special, and at each adjourned or postponed meeting)
of the AHP stockholders, however called, or in any other circumstances
(including any sought action by written consent) upon which a stockholder vote
or other stockholder consent or stockholder approval is sought, HCMLP and
Crusader will (y) appear at such a meeting or otherwise cause its Original
Shares to be counted as present thereat for purposes of calculating a quorum and
respond to any other request by AHP for written stockholder consent, (z) vote,
or cause to be voted, or take such action by written stockholder consent with
respect to, all of such AHP common stock beneficially owned by HCMLP and its
affiliates as of the relevant time (I) in favor of the Reorganization Merger and
any related proposals, (II) against any proposal made in opposition to, or in
competition or inconsistent with, this Agreement, including the adoption thereof
or the consummation thereof, and (III) against any action or agreement that
would reasonably be expected to prevent or impede the consummation of the
Reorganization Merger, the Debt Restructuring or the Offer. HCMLP and Crusader
also hereby agree they will not transfer Original Shares of HCMLP or its
affiliates (other than to an affiliate of HCMLP) without first obtaining a
written proxy or voting agreement to vote in accordance with the provisions of
this Section 2.5.

 



--------------------------------------------------------------------------------



 



     2.6 AHP Board Recommendation of Merger; Other Actions. AHP represents and
warrants that the AHP Board of Directors, as of the date hereof, has recommended
that the stockholders of AHP approve the Reorganization Merger and the related
items presented in the Proxy Statement (the “Merger Recommendation”) and
directed the officers of AHP to include the Merger Recommendation in the Proxy
Statement. AHP shall use its reasonable best efforts to solicit from its
stockholders proxies in favor of the approval of the Reorganization Merger and
the other transactions contemplated hereby. Notwithstanding anything in this
Agreement to the contrary, unless this Agreement is terminated in accordance
with Section 9.1, AHP, regardless of whether its Board of Directors has made a
Change of Recommendation, will submit the Reorganization Merger to the
stockholders of AHP at the Stockholder Meeting for the purpose of approving the
Reorganization Merger.
     2.7 Change of Merger Recommendation. Neither the AHP Board of Directors nor
any committee thereof shall withdraw, qualify or modify the Merger
Recommendation in any manner or publicly propose to do so, or approve or
recommend or publicly propose to approve or recommend, any Alternative Proposal.
Notwithstanding the foregoing or any other provision of this Agreement, if AHP
receives a Superior Proposal and the Board of Directors of AHP determines in
good faith, after consultation with outside counsel, that in light of such
Superior Proposal the failure to withdraw, qualify or modify its Merger
Recommendation would be inconsistent with the Board of Directors’ exercise of
its fiduciary duties, the AHP Board of Directors may withdraw, qualify or modify
the Merger Recommendation (a “Change of Recommendation”); provided, however,
that AHP shall have first provided three Business Days’ prior written notice to
HCMLP that it is prepared to effect a Change of Recommendation, which notice
shall describe in reasonable detail and include any draft agreements pertaining
to such Superior Proposal.
     “Alternative Proposal” shall mean (i) any inquiry, proposal or offer from
any person or group of persons other than HCMLP or one of its affiliates for a
merger, reorganization, share exchange, consolidation, business combination,
recapitalization, dissolution, liquidation, or similar transaction involving AHP
(or, after the Effective Date, New AHP Parent) or any subsidiary of AHP (or,
after the Effective Date, New AHP Parent), (ii) any proposal for the issuance by
AHP (or, after the Effective Date, New AHP Parent) of over 15% of its equity
securities or (iii) any proposal or offer to acquire in any manner, directly or
indirectly, over 15% of the equity securities or consolidated total assets of
AHP (or, after the Effective Date, New AHP Parent) and its subsidiaries.
     “Superior Proposal” shall mean any bona fide written Alternative Proposal
(i) on terms which the Board of Directors of AHP (or, after the Effective Date,
New AHP Parent) determines in good faith, after consultation with AHP’s (or,
after the Effective Date, New AHP Parent’s) outside legal counsel, to be more
favorable to the holders of Original Shares or Shares, as applicable, than the
Offer, taking into account all the terms and conditions of such proposal and
this Agreement and (ii) that the Board of Directors of AHP (or, after the
Effective Date, New AHP Parent) believes is reasonably likely to be completed
without undue delay, taking into account all financial, regulatory, legal and
other aspects of such proposal; provided, however, that for purposes of the
definition of “Superior Proposal”, the references to “15%” in the definition of
“Alternative Proposal” shall be deemed to be references to “50%.”

 



--------------------------------------------------------------------------------



 



Section 3. Self-Tender Offer.
     3.1 Terms of Self-Tender Offer. Provided that this Agreement shall not have
been terminated in accordance with Section 9.1, pursuant to Section 3.2 hereof,
New AHP Parent shall as promptly as practicable following the Merger Closing,
and in any event within five (5) Business Days following the date of the Merger
Closing (or such other later date as the HCMLP and AHP may mutually agree in
writing) commence (within the meaning of Rule 14d-2 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) a self-tender offer for
all outstanding Shares not held by HCMLP or its affiliates (the “Offer”) at
$0.67 per share in cash (the “Per Share Amount”). The Per Share Amount shall be
net to the seller in cash, subject to reduction only for any applicable federal
backup withholding or stock transfer taxes payable by the seller. The
obligations of New AHP Parent to accept for payment and to pay for any Shares
tendered pursuant to the Offer shall be subject only to the following conditions
(the “Tender Offer Conditions”):

  1.   there shall have been validly tendered and not withdrawn prior to the
expiration of the Offer a number of Shares which, together with Shares held by
HCMLP and its affiliates, represents more than 90% of the number of Shares
outstanding, on a fully diluted basis (the “Minimum Condition”);     2.   the
total amount payable by New AHP Parent to holders of Shares, upon acceptance for
payment of Shares, shall not exceed $6,527,000;     3.   the Debt Restructuring
shall become effective simultaneously with the Acceptance; and     4.   at any
time on or after the date hereof and prior to the acceptance for payment of
Shares, any of the following conditions shall have occurred and be continuing:

     (i) any United States or foreign governmental or regulatory agency,
commission, court, body, entity or authority of competent jurisdiction shall
have enacted issued or entered any restraining order, preliminary or permanent
injunction or similar order or legal restraint or prohibition which remains in
effect that enjoins or otherwise prohibits consummation of the Offer or a
follow-on merger (whether short-form or long-form) conducted after the
completion of the Offer;
     (ii) (a) the representations and warranties of AHP contained in this
Agreement which are qualified by “materiality” or “Material Adverse Effect”
shall not be true and correct in all respects and (b) the other representations
and warranties of AHP contained in this Agreement shall not be true and correct
in all material respects, in each case at and as of the date hereof and at and
as of the Acceptance Date with the same effect as if made at and as of such
date, or, if such representations speak as of an earlier date, as of such
earlier date; and
     (iii) any party shall have failed to perform and comply with, in all
material respects, its covenants and agreements contained in the Agreement to be
performed by it prior to the Acceptance Date.

 



--------------------------------------------------------------------------------



 



     3.2 No Modification. Without the prior written consent of HCMLP, New AHP
Parent shall not (i) change the Per Share Amount or the form of consideration
payable in the Offer, (ii) decrease the number of Shares sought to be purchased
in the Offer, (iii) modify, amend or waive satisfaction of any Tender Offer
Condition, (iv) impose additional conditions to the Offer, (v) make any change
in the Offer that would require an extension or delay of the then-current
Expiration Date, or (vii) otherwise modify or amend any other term of the Offer
in any manner (A) adverse to HCMLP or (B) which would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.
     3.3 SEC Filings. On the date of commencement of the Offer, New AHP Parent
shall file or cause to be filed with the SEC (x) a Rule 13E-3 Transaction
Statement on Schedule 13E-3 in connection with the Offer (a “Schedule 13E-3”)
and (y) a Tender Offer Statement on Schedule TO (together with all amendments
and supplements thereto, the “Schedule TO”) with respect to the Offer which
shall contain the offer to purchase (the “Offer to Purchase”) and related letter
of transmittal and summary advertisement and other ancillary Offer documents and
instruments pursuant to which the Offer will be made (collectively with any
supplements or amendments thereto, the “Offer Documents”). New AHP Parent agrees
promptly to correct any information provided in the Schedule 13E-3 and the Offer
Documents if and to the extent that it shall have become false or misleading in
any material respect and New AHP Parent shall take all steps necessary to cause
the Schedule 13E-3 and the Schedule TO, as so corrected or supplemented, to be
filed with the SEC and the Offer Documents, as so corrected or supplemented, to
be disseminated to holders of Shares, in each case as and to the extent required
by applicable federal securities laws. HCMLP and its counsel shall be given a
reasonable opportunity to review and comment on the Schedule 13E-3 and any Offer
Documents (including each amendment or supplement thereto) before they are filed
with the SEC. New AHP Parent shall provide HCMLP with (in writing, if written),
and to consult with HCMLP regarding, any comments (written or oral) that may be
received by AHP, New AHP Parent or their counsel from the SEC or its staff with
respect to the Schedule 13E-3 and the Offer Documents as promptly as practicable
after receipt thereof. HCMLP and its counsel shall be given a reasonable
opportunity to review any such written and oral comments and proposed responses.
     3.4 Expiration Date. The Offer to Purchase shall provide for an expiration
date of the 20th Business Day (as defined in Rule 14d-1 under the Exchange Act,
“Business Day”) following (and including the day of) the commencement of the
Offer (such date, or such subsequent date to which the expiration of the Offer
is extended pursuant to and in accordance with the terms of this agreement, the
“Expiration Date”). New AHP Parent shall not terminate or withdraw the Offer
other than in connection with the effective termination of this Agreement in
accordance with Section 9.1 hereof. So long as the Offer and this Agreement have
not been terminated pursuant to Section 9.1, if at any scheduled Expiration
Date, the Tender Offer Conditions shall not have been satisfied or earlier
waived, New AHP Parent shall extend the Offer and the Expiration Date to a date
that is not more than five Business Days after such previously scheduled
Expiration Date; provided that New AHP Parent shall not be required to cause New
AHP Parent to extend the Offer beyond the End Date (as defined below).
     3.5 Acceptance. Subject solely to the satisfaction or waiver of the Tender
Offer Conditions, New AHP Parent shall as soon as possible after the expiration
of the Offer, accept for

 



--------------------------------------------------------------------------------



 



payment and pay for Shares validly tendered and not withdrawn pursuant to the
Offer (the “Acceptance” and the time of such payment, the “Acceptance Date”).
     3.6 AHP Board Recommendation for Tender; Other Actions. The New AHP Parent
Board of Directors will recommend that the stockholders of New AHP Parent accept
the Offer and tender their shares (the “Tender Recommendation”) and will direct
the officers of New AHP Parent to include the Tender Recommendation in the Offer
Documents.
     3.7 Change of Tender Recommendation. Neither the New AHP Parent Board of
Directors nor any committee thereof shall withdraw, qualify or modify the Tender
Recommendation in any manner or publicly propose to do so, or approve or
recommend or publicly propose to approve or recommend, any Alternative Proposal.
Notwithstanding the foregoing or any other provision of this Agreement, if New
AHP Parent receives a Superior Proposal and the Board of Directors of New AHP
Parent determines in good faith, after consultation with outside counsel, that
in light of such Superior Proposal the failure to withdraw, qualify or modify
its Tender Recommendation would be inconsistent with the Board of Directors’
exercise of its fiduciary duties, the New AHP Parent Board of Directors may
withdraw, qualify or modify the Tender Recommendation (a “Change of Tender
Recommendation”); provided, however, that New AHP Parent shall have first
provided three Business Days’ prior written notice to HCMLP that it is prepared
to effect a Change of Tender Recommendation, which notice shall describe in
reasonable detail and include any draft agreements pertaining to such Superior
Proposal.
     3.8 Cooperation; Subsequent Actions. (a) HCMLP, Agent, and Holders agree on
behalf of themselves and their respective affiliates that they will not make,
encourage, solicit, participate in or consummate any offer, at any time prior to
the Acceptance Date. Thereafter, HCMLP shall take all action and shall cause New
AHP Parent to promptly (but in the event of a short form merger, within ten
(10) business days) take all actions to effectuate a merger (whether short form
or long form) (the “Follow-on Merger”) pursuant to which the remaining Shares
not held by HCMLP and its affiliates will be cancelled in exchange for an amount
equal to the Per Share Amount. In the Follow-on Merger, New AHP Parent shall
cause each New AHP Parent Option, whether vested or unvested, that is
outstanding immediately prior to the Follow-on Merger to be cancelled and the
holder of such New AHP Parent Option to, in full settlement of such New AHP
Option, receive from New AHP Parent an amount (subject to any applicable
withholding tax) in cash equal to the product of (x) the excess, if any, of the
Per Share Amount over the exercise price per Share of such New AHP Parent Option
multiplied by (y) the total number of Shares subject to such New AHP Parent
Option (the aggregate amount of such cash hereinafter referred to as the “Option
Consideration”).
     (b) HCMLP and New AHP Parent shall thereafter take all necessary actions
and make all necessary filings to have the Shares removed from listing for
trading and to de-register AHP Parent pursuant to federal securities laws. HCMLP
and Crusader also hereby agree that, prior to the completion of the Follow-On
Merger, they will not transfer Shares of HCMLP or its affiliates (other than to
an affiliate of HCMLP) without first obtaining a written agreement to effectuate
its obligations in this Section 3.8.
     3.9 The Board of Directors of AHP and New AHP Parent. Immediately following
the Acceptance Date, AHP and New AHP Parent shall promptly exercise their best
efforts to secure the

 



--------------------------------------------------------------------------------



 



resignations of each of their directors and cause the New Directors to be
elected to their respective Boards of Directors. In the event that AHP or New
AHP Parent is unable to secure the resignation of any of their respective
directors, AHP or New AHP Parent, as applicable, shall promptly increase the
size of its Board of Directors so that the New Directors shall be elected and
constitute a majority of each Board of Directors, and shall cause the New
Directors to constitute a majority of each committee of the Board of Directors.
If the Acceptance Date does not occur, the obligations of this paragraph shall
become null and void.
Section 4. Debt Restructuring and Acknowledgment of Transactions.
     4.1 Debt Restructuring. The Parties have agreed to the Debt Restructuring,
the terms of which are described in the attached Exhibit A (the “Term Sheet”).
The parties hereto agree that the Debt Restructuring shall become effective in
accordance with the terms of this Agreement immediately following the Acceptance
Date, it being understood that if this Agreement is terminated prior to the
Acceptance Date, then the Holders shall have no remaining obligations under
Section 4 of this Agreement.
     4.2 Restructuring Documentation. Prior to the Acceptance Date, AHP and the
Holders shall negotiate and document the Debt Restructuring, consistent with the
Term Sheet, proposed by Holders to become effective immediately following the
Acceptance Date.
     4.3 Transfer Agreement. Each of the Holders that executes this Agreement,
individually, covenants that, from the date hereof until the termination of this
Agreement, it will not directly or indirectly, sell, pledge, hypothecate or
otherwise transfer any of its Notes, or any option, right to acquire, or voting,
participation, or other interest therein, except to a purchaser or other entity
who (i) is a party to this Agreement or (ii) executes and delivers to the other
Parties as a condition to the settlement of such trade or transfer an agreement
in writing in form and substance similar to Exhibit B hereto (a “Transfer
Agreement”), pursuant to which such purchaser agrees to assume and be bound by
all the terms of this Agreement with respect to the relevant claims or other
interests being transferred to such purchaser (which agreement shall include the
representations and warranties set forth in Section 4 hereof). Any trade or
transfer that does not comply with this Section 4.3 and the terms of the Note
shall be deemed void ab initio.
     4.4 Consent to Transactions. The Holders acknowledge and consent to the
transactions, including, without limitation, the repurchase of the Shares by New
AHP Parent pursuant to the Offer, set forth in Sections 2 and 3 of this
Agreement. The Holders agree not to (i) put forth or otherwise support any
proposal made in opposition to, or in competition with, this Agreement and
(ii) take any action or agreement that would reasonably be expected to prevent
or impede the consummation of the Reorganization Merger, the Debt Restructuring
or the Offer. The Holders further agree to take all actions reasonably necessary
to consummate the Debt Restructuring on the term set forth in this Agreement and
the Term Sheet.
Section 5. Forbearance
     5.1 Forbearance. Upon the terms and conditions set forth in this Agreement,
and until this Agreement is terminated pursuant to Section 9.1 (a “Termination
Event”), the Agent and the Holders hereby agree to forbear from exercising the
rights and remedies available to them as a

 



--------------------------------------------------------------------------------



 



direct result of the occurrence of the event of default that arose on August 1,
2009 from the failure of the Makers to pay the outstanding principal balance of
the Note on the Maturity Date (as defined in the Note) (it being understood and
agreed that any accrued and unpaid interest, including, without limitation,
unpaid interest accrued after the Maturity Date, must be paid monthly in arrears
on the first calendar day of each month and the failure to pay such interest is
not a Designated Event of Default and that the Holders have not agreed to
forbear from exercising any rights and remedies available to them as a result of
the Makers failure to pay such interest) (the “Designated Event of Default”).
     5.2 Term of Forbearance. Upon the terms and conditions set forth in this
Agreement, and so long as no Termination Event shall have occurred, the Agent
and the forbearing Holders hereby agree to forbear, solely for the duration of
the “Forbearance Period”, which shall mean the period (a) commencing on and
including the date hereof and (b) continuing through and including the date that
is the earlier to occur of (i) the definitive Debt Restructuring and (ii) a
Termination Event.
     5.3 Effect of Expiration. Upon the expiration of the Forbearance Period,
the agreement of the Agent and the Holders hereunder to forbear from exercising
their respective rights and remedies during the Forbearance Period shall
immediately terminate without the requirement of any demand, presentment,
protest, or notice of any kind, all of which the Makers hereby unconditionally
and irrevocably waive and all of which rights and remedies are fully reserved by
the Agent and the forbearing Holders. Each of the Makers agrees that any or all
of the Agent or the forbearing Holders may at any time thereafter proceed to
exercise any and all of their respective rights and remedies under the Note, any
other document related thereto and/or applicable law, including, without
limitation, their respective rights and remedies with respect to the Designated
Event of Default, none of which rights or remedies or Designated Event of
Default is or shall be deemed to be waived in any respect.
Section 6. Representations and Warranties.
     6.1 Mutual Representations and Warranties. Each Party makes the following
representations and warranties to each of the other Parties, all of which are
continuing representations and warranties:
          (a) Enforceability. This Agreement is a legal, valid, and binding
obligation of the Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
transfer, moratorium and other similar laws of general application affecting or
relating to the enforcement of creditors’ rights generally or is subject to
general principles of equity, whether considered in a proceeding at law or in
equity.
          (b) No Consent or Approval. No consent or approval is required by any
other Person or entity in order for it to carry out the provisions of this
Agreement.
          (c) Power and Authority. It has all requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.

 



--------------------------------------------------------------------------------



 



          (d) Authorization. Subject, in the case of AHP and New AHP Parent, to
the stockholder vote to approve the Merger Reorganization, the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been duly authorized by all necessary action on its part.
          (e) Governmental Consents. The execution, delivery and performance by
it of this Agreement does not and shall not require any registration or filing
with consent or approval of, or notice to, or other action to, with or by, any
Governmental Entity, except such filings and approvals as may be necessary
and/or required under the federal securities laws, or any state securities laws.
          (f) No Conflicts. The execution, delivery and performance of this
Agreement does not and shall not: (a) violate the provision of law, rule or
regulations applicable to it or any of its subsidiaries; (b) violate its
certificate of incorporation, bylaws or other organizational documents or those
of any of its subsidiaries; or (c) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party.
     6.2 AHP Representations and Warranties. AHP makes the following
representations and warranties to each of the other Parties, all of which are
continuing representations and warranties:
          (a) Capitalization. The authorized capital stock of AHP consists of
35,000,000 Shares and 5,000,000 preferred shares, par value $0.01 per share (the
“AHP Preferred Stock”). As of the close of business on March 31, 2010
(1) 17,573,389 Shares were issued (including shares held in treasury), no AHP
Preferred Stock was outstanding, 6,100,000 Shares were reserved for issuance
upon the exercise or payment of outstanding stock options, stock units or other
awards or pursuant to any plans of AHP under which any award, grant or other
form of compensation issuable in the form of, or based in whole or in part on
the value of, the Shares, has been conferred on any individual or entity (such
stock options, units and other awards and plans, collectively, the “AHP Stock
Plans”), and no Shares were held by AHP in its treasury or by its subsidiaries;
and (2) no shares of the AHP Preferred Stock were outstanding or reserved for
issuance. All outstanding Shares have been duly authorized and validly issued
and are fully paid and non-assessable and are not subject to preemptive rights.
No bonds, debentures, notes or other indebtedness generally having the right to
vote on any matters on which stockholders may vote (“Voting Debt”) of AHP are
issued or outstanding.
          (b) Other Stock Rights. Except for the AHP Stock Options that
represented, as of March 31, 2010, the right to acquire up to an aggregate of
3,570,917 Shares, there are no options, warrants, calls, rights, commitments or
agreements of any character to which AHP or any subsidiary of AHP is a party or
by which it or any such subsidiary is bound which obligate AHP or any subsidiary
of AHP to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or any Voting Debt or stock appreciation
rights of AHP or of any subsidiary of AHP or obligating AHP or any subsidiary of
AHP to grant, extend or enter into any such option, warrant, call, right,
commitment or agreement (“Other AHP Stock Rights”). Other than this Agreement,
there are no outstanding contractual obligations of AHP or any of its
subsidiaries (1) to repurchase, redeem or otherwise acquire any shares of
capital stock of AHP or any of its

 



--------------------------------------------------------------------------------



 



subsidiaries, or (2) pursuant to which AHP or any of its subsidiaries is or
could be required to register Shares or other securities under the Securities
Act of 1933, as amended (the “Securities Act”). All outstanding AHP Stock
Options have been issued and granted in compliance in all material respects with
(A) all applicable securities laws and all other applicable laws and (B) all
requirements set forth in applicable agreements to which AHP is party.
          (c) SEC Filings. AHP has filed all required reports, schedules,
registration statements and other documents with the SEC since January 1, 2008
(the “AHP SEC Documents”). As of their respective dates of filing with the SEC
(or, if amended or superseded by a filing prior to the date hereof, as of the
date of such filing), the AHP SEC Documents complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such AHP
SEC Documents, and none of the AHP SEC Documents when filed contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of AHP included in the AHP SEC Documents complied as to form, as of
their respective dates of filing with the SEC, in all material respects with all
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto (except, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC), have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be disclosed therein) and fairly present in
all material respects the consolidated financial position of AHP and its
consolidated subsidiaries and the consolidated results of operations, changes in
stockholders’ equity and cash flows of such companies as of the dates and for
the periods shown. As of the date hereof, there are no outstanding, undisclosed
written comments from the SEC with respect to any of the AHP SEC Documents.
          (d) No Undisclosed Liabilities. Except for (1) those liabilities that
are appropriately reflected or reserved for (or not required to be reflected or
reserved for) in the consolidated financial statements of AHP included in its
Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed
with the SEC prior to the date, (2) liabilities incurred since December 31, 2009
in the ordinary course of business consistent with past practice,
(3) liabilities incurred as required by this Agreement or in connection with or
as a result of the Reorganization Merger or the transactions contemplated
hereby, (4) liabilities or obligations discharged or paid in full prior to the
date hereof in the ordinary course of business consistent with past practice,
(5) liabilities that individually or in the aggregate, would not be material to
AHP and its subsidiaries taken as a whole, AHP and its subsidiaries do not have,
any liabilities or obligations of any nature whatsoever (whether accrued,
absolute, contingent or otherwise).
          (e) Required Vote. The affirmative vote of the holders of the Shares
entitled to cast at least a majority of all votes entitled to be cast on the
matter is the only vote or consent required of any class or series of securities
or equity interests in AHP required to consummate the Reorganization Merger.
          (f) Subsidiaries. New AHP Parent is a corporation duly formed, validly
existing and in good standing under the laws of the State of Nevada and, until
the Effective Time, shall be a direct subsidiary of AHP. AHP DE Merger Corp.
(“Reorg Sub”) is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware and, until the

 



--------------------------------------------------------------------------------



 



Effective Time, shall be a direct subsidiary of New AHP Parent. Each of New AHP
Parent and Reorg Sub was formed solely for the purpose of engaging in the
transactions contemplated hereby, and except as contemplated hereby has engaged
in no other business activities and has no assets or liabilities.
          (g) D&O Insurance. In the aggregate, AHP paid $532,671 in premiums for
its directors’ and officers’ insurance policy issued in the fiscal year 2009.
Section 7. D&O Insurance; Indemnification.
     7.1 Continuance of Rights
          (a) All rights to exculpation and indemnification in favor of the
directors and officers of AHP or New AHP Parent for their service as such for
acts or omissions occurring at or prior to the resignation of the AHP and the
New AHP Parent directors following the Debt Restructuring becoming effective
(the “Debt Closing”), whether asserted or claimed prior to, at or after such
time (including any matters arising in connection with the transactions
contemplated by this Agreement), now existing in favor of the respective current
or former directors, officers or employees (collectively, “Indemnitees”), shall
continue in full force and effect for a period of not less than six years
following the Debt Closing. AHP and New AHP Parent and their subsidiaries (the
“Indemnitors”) shall indemnify, defend and hold harmless, and advance expenses
to Indemnitees with respect to all acts or omissions by them in their capacities
as directors and officers at any time prior to the Closing, to the fullest
extent permitted by the certificate of incorporation or charter documents and
bylaws of AHP and New AHP Parent or any of their subsidiaries as in effect
immediately prior to the Debt Closing. For a period of six years following the
Debt Closing, HCMLP agrees not to (and, for so long as it controls them, to not
permit AHP or New AHP Parent to) amend, modify or terminate any such charter
documents, bylaws or agreements in any manner adverse to the Indemnitees with
respect to such rights to indemnification and advancement of expenses. As a
condition precedent to any transaction that results in HCMLP no longer
controlling AHP or New AHP Parent, HCMLP shall require the acquiror to expressly
assume in writing the obligations of HCMLP set forth in this Section 7.1.
          (b) The Indemnitors shall have the right to defend each Indemnitee in
any proceeding which may give rise to the payment of Indemnifiable Amounts
hereunder; provided, however, that the Indemnitor shall notify such Indemnitee
of any such decision to defend within ten (10) calendar days of receipt of
written notice of any such pending or threatened claim or proceeding; and
provided, further, that the Indemnitor shall not, without the prior written
consent of such Indemnitee, consent to the entry of any judgment against such
Indemnitee or enter into any settlement or compromise which (x) includes an
admission of fault of such Indemnitee or (y) does not include, as an
unconditional term thereof, the full release of such Indemnitee from all
liability in respect of such proceeding, which release shall be in form and
substance reasonably satisfactory to such Indemnified Party. Any Indemnified
Party wishing to claim indemnification under this Section 7.1 upon learning of
any such threatened or actual claim, action, suit, demand, proceeding or
investigation, shall promptly notify the Indemnitors thereof; provided, however,
that the failure to provide prompt notice will not relieve any Indemnitor from
any liability hereunder to the extent such Indemnitor is not materially
prejudiced as a result of such failure.

 



--------------------------------------------------------------------------------



 



     7.2 Additional Coverage. Prior to the Acceptance Date, AHP and/or New AHP
Parent shall obtain “tail” insurance policies that provides coverage for events
occurring prior to the resignation of the Old Directors, with a claims period of
six years, with respect to directors’ and officers’ liability insurance in
amount and scope no less favorable than existing coverage; provided that in
satisfying such obligation, the parties shall not be obligated to pay an
aggregate tail insurance premium in excess of $1,331,000. During such six year
period, in the event that there is an insolvency proceeding or receivership
against such carrier, AHP, New AHP Parent and their subsidiaries shall (and
HCMLP shall cause them to) use commercially reasonable efforts to obtain a
commercially reasonable substitute for such period and at such coverage amounts.
If AHP and/or New AHP Parent becomes aware of the availability of “tail”
insurance policies from a reasonably acceptable insurance carrier that provide
comparable or better coverage than the type set forth immediately above for less
than $1,331,000, AHP and/or New AHP Parent agree to obtain such lower-priced
“tail” insurance policies. Furthermore, AHP and/or New AHP Parent agree to
execute any “broker of record” letters requested by HCMLP to facilitate
obtaining quotations with respect to “tail” insurance policies.
     7.3 Third-Party Rights. Sections 7.1 and 7.2 are intended for the
irrevocable benefit of, and to grant third-party rights to, the Indemnitees and
shall be binding on all successors and assigns of HCMLP, AHP, New AHP Parent and
their subsidiaries. The Indemnitees shall be entitled to enforce the covenants
contained in Sections 7.1 and 7.2.
Section 8. Other Agreements.
     8.1 Confidentiality/Publicity. Except as required by applicable law, AHP on
the one hand and HCMLP and the Holders on the other hand shall not, and shall
not permit any of their subsidiaries to, make public disclosures in respect of
the transactions contemplated by this Agreement without the consent, not to be
unreasonably withheld, conditioned or delayed, of the other, except for any
public filings to the extent required under federal or state securities laws or
any other law or court process; provided that each Party shall use commercially
reasonable efforts not to make such filing without first consulting the other
Parties.
     8.2 No-Shop. During the term of this Agreement, each of AHP and New AHP
Parent agrees that neither it nor any of its subsidiaries shall, and that each
shall cause its and their respective officers, directors, employees, agents and
representatives (“Representative”) not to, directly or indirectly, (i) solicit
or initiate any inquiries, proposals or offers with respect to, or the making or
completion of, any Alternative Proposal, (ii) knowingly encourage (including by
providing information) or facilitate any inquiries, proposals or offers with
respect to, or the making or completion of, any Alternative Proposal,
(iii) engage or participate in any negotiations regarding, or provide or cause
to be provided any non-public information or data relating to AHP or any of its
subsidiaries in connection with, or have any discussions with any person
relating to, an actual or proposed Alternative Proposal, or otherwise knowingly
encourage or facilitate any effort or attempt to make or implement an
Alternative Proposal, (iv) approve, endorse or recommend, or propose publicly to
approve, endorse or recommend, any Alternative Proposal, (v) approve, endorse or
recommend, or publicly announce an intention to approve, endorse or recommend,
or enter into, any letter of intent, agreement in principle, merger agreement,
acquisition agreement, option agreement or other similar agreement relating to
any Alternative Proposal, or (vi) amend, terminate, waive or fail to enforce, or
grant any consent under, any confidentiality, standstill or similar

 



--------------------------------------------------------------------------------



 



agreement of AHP with respect to an Alternative Proposal. Notwithstanding
anything in the prior sentence to the contrary, if at any time following the
date of this Agreement and prior to the Acceptance Date, (i) AHP (or, after the
Effective Date, New AHP Parent) has received a written Acquisition Proposal from
a third party that the AHP (or, after the Effective Date, New AHP Parent) Board
of Directors believes in good faith to be bona fide, (ii) neither AHP nor New
AHP Parent has breached any provision of this Section 8.2, (iii) the AHP (or,
after the Effective Date, New AHP Parent) Board of Directors determines in good
faith, after consultation with its financial advisors and outside counsel, that
such Acquisition Proposal constitutes or is reasonably likely to lead to a
Superior Proposal and (iv) after consultation with its outside counsel, the AHP
(or, after the Effective Date, New AHP Parent) Board of Directors determines in
good faith that such action is necessary to comply with its duties to its
shareholders under applicable law, then AHP (or, after the Effective Date, New
AHP Parent) may (A) furnish information with respect to AHP to the person making
such Acquisition Proposal and (B) participate in discussions or negotiations
with the person making such Acquisition Proposal regarding such Acquisition
Proposal; provided, that AHP and New AHP Parent (x) shall not, and shall not
allow their respective subsidiaries or Representatives to, disclose any
non-public information to such person without first entering into
confidentiality agreement with such person on commercially reasonable terms and
(y) shall promptly provide or make available to HCMLP any non-public information
concerning AHP provided or made available to such other person which was not
previously provided or made available to HCMLP.
     8.3 No Issuance. Except as expressly contemplated by this Agreement, during
the term hereof, neither AHP, New AHP Parent or any of their subsidiaries shall
authorize for issuance, issue, sell, deliver or agree or commit to issue, sell
or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any shares of any
class of capital stock or any other securities (except bank loans) or equity
equivalents (including, without limitation, any stock options or stock
appreciation rights) except for (i) the issuance and sale of Shares pursuant to
options, performance-based restricted stock or deferred stock units previously
granted or (ii) the issuance and sale of performance-based restricted stock
pursuant to rights previously granted.
     8.4 Interim Covenants. During the period from the date of this Agreement to
the earlier of the termination of this Agreement or the Acceptance Date, except
as otherwise expressly provided or permitted by this Agreement or to the extent
consented to by HCMLP in advance and in writing, AHP (or, after the Effective
Date, New AHP Parent), shall, and shall cause each of its subsidiaries to, carry
on its businesses in the usual, regular and ordinary course consistent with past
practice. Without limiting the generality of the foregoing, during the period
from the date of this Agreement to the earlier of the termination of this
Agreement or the Acceptance Date, except as otherwise expressly provided or
permitted by this Agreement or to the extent consented to by HCMLP in advance
and in writing (which consent shall not be unreasonably withheld), AHP (or,
after the Effective Date, New AHP Parent), shall not, and shall cause each of
its subsidiaries not to:
          (a) declare, set aside for payment or pay any dividends on, or make
any other actual, constructive or deemed distributions (whether in cash, shares,
property or otherwise) in respect of, any stock or other equity interests in
AHP, New AHP Parent or any of their respective subsidiaries;

 



--------------------------------------------------------------------------------



 



          (b) (A) classify or re-classify any unissued shares of stock, units,
beneficial or other interests, any other voting or redeemable securities or
stock based performance units of AHP, New AHP Parent or any of their respective
subsidiaries; (B) authorize for issuance, issue, deliver, sell, grant, dispose
or pledge any shares of stock, units, beneficial or other interests, any other
voting or redeemable securities or stock based performance units of AHP, New AHP
Parent or any of their respective subsidiaries or (C) authorize for issuance,
issue, deliver, sell, grant, dispose or pledge any option or other right in
respect of, any shares of stock, units, beneficial or other interests, any other
voting or redeemable securities or stock based performance units of AHP, New AHP
Parent or any of their respective subsidiaries or any securities convertible
into, or any rights, warrants or options to acquire, any such shares, units,
beneficial or other interests, voting securities or convertible or redeemable
securities;
          (c) amend any charter or organizational documents of AHP, New AHP
Parent or any of their respective subsidiaries;
          (d) (A) merge, consolidate or enter into any other business
combination transaction with any person, (B) acquire (by merger, consolidation
or acquisition) any corporation, partnership or other entity or (C) purchase any
equity interest in, make any loans or advances to, make any capital contribution
to or investment in, or purchase all or substantially all of the assets of, any
person or any division or business thereof;
          (e) incur any material indebtedness (secured or unsecured);
          (f) sell, mortgage, subject to lien, lease or otherwise dispose of any
material personal, intangible property or real property, including by the
disposition or issuance of equity securities in an entity that owns any such
property;
          (g) other than inventory leased or acquired in the ordinary course of
business, acquire any material personal property, intangible property or real
property;
          (h) pay, discharge, settle, compromise or satisfy any material
litigation, including any shareholder derivative or class action claims;
          (i) authorize, recommend, propose or announce an intention to adopt a
plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of AHP, New AHP Parent or any of their
respective subsidiaries;
          (j) other than in the ordinary course of business, modify, amend or
change, in each case, in any material respect, or terminate, or waive compliance
with the terms of or breaches under, or waive, release, assign or terminate any
material rights or claims under, any material term of any material contract or
enter into a new material contract, agreement or arrangement;
          (k) fail to pay any material taxes when due;
          (l) (A) adopt any new employee benefit plan, incentive plan, severance
agreement, bonus plan, compensation, special remuneration, retirement, health,
life, disability, stock option or other plan, program, agreement or arrangement,
(B) grant any new stock appreciation rights, options, performance awards,
restricted shares or any other equity-based

 



--------------------------------------------------------------------------------



 



awards, (C) enter into or amend any employment, severance, change in control,
tax gross-up, deferred compensation or other similar agreement or arrangement
other than severance agreement(s) for new employees retained to fill vacancies
for existing employees with such arrangements, on terms not to exceed such
existing arrangement, (D) except as permitted by item (C), grant any severance
or termination pay, or any increase thereof, to any director, officer or
employee (E) increase the number of its full-time permanent employees by an
amount inconsistent with past practice, (F) terminate any employee, other than
as would not result in any payment of or obligation to pay severance or
termination pay to (i) Company executives or (ii) in excess of historical
severance policy levels (not to exceed $100,000 in the aggregate for
non-executives), or (G) establish, pay, agree to grant or increase any bonus,
stay bonus, retention bonus or any similar benefit under any plan, agreement,
award or arrangement (other than payments and awards under currently existing
bonus and award plans);
          (m) incur any legal or investment banking Expenses (as defined herein
but excluding the fees set forth in Section 10.2), other than Expenses which do
not exceed $1,200,000 in the aggregate for AHP, New AHP Parent and their
respective subsidiaries; or
          (n) agree in writing or otherwise to take any action inconsistent with
any of the foregoing.
Section 9. Termination.
     9.1 Right to Terminate. This Agreement may be terminated at any time before
AHP accepts for payment and pays for the Shares validly tendered and not
withdrawn in the Offer (except as otherwise provided herein), whether before or
after the AHP shareholder vote:
          (a) by mutual written consent of AHP, HCMLP, and each Holder;
          (b) by HCMLP, if mailing of the Proxy Statement to stockholders does
not take place on or before June 30, 2010;
          (c) by HCMLP, if (i) a Change of Merger Recommendation or Change of
Tender Recommendation has occurred, (ii) AHP fails to include the Merger
Recommendation in the Proxy Statement or New AHP Parent fails to include the
Tender Recommendation in the Offer Documents, or (iii) AHP, New AHP Parent or
the Board of Directors of AHP or New AHP Parent (x) approves, adopts or
recommends any Acquisition Proposal or (y) approves or recommends, or enters
into, or allows any of its subsidiaries to enter into, a written letter of
intent, agreement in principle of definitive agreement for an Acquisition
Proposal;
          (d) by HCMLP in the event of a Material Adverse Effect (as defined
below);
          (e) by either HCMLP or AHP if, upon a vote at the Stockholder Meeting,
the AHP shareholders do not approve the Reorganization Merger, provided that
HCMLP shall not have the right to terminate pursuant if such failure to approve
the Reorganization Merger is caused by a breach of the obligations under
Section 2.5 of this Agreement;
          (f) by either HCMLP, AHP or any Holder, if the Merger Closing shall
not have occurred on or before August 10, 2010 (the “Merger Deadline”);

 



--------------------------------------------------------------------------------



 



          (g) by either HCMLP, AHP or any Holder, if the Acceptance Date shall
not have occurred or if the Debt Restructuring shall not have been consummated
(provided that no party shall have the right to terminate pursuant to this
Section (g) if its breach of this Agreement has caused the Debt Restructuring
not to occur) on or before September 30, 2010 (the “End Date”);
          (h) by HCMLP, if at any Expiration Date, New AHP Parent shall fail to
accept for payment and pay for Shares validly tendered and not withdrawn in the
Offer subject to the terms of and in accordance with Section 3.5;
          (i) by any Party if there shall have been issued an order, decree or
injunction having the effect of making the Reorganization Merger illegal or
permanently prohibiting the consummation of such merger, and such order, decree
or injunction shall have become final and nonappealable;
          (j) by HCMLP or any Holder, upon a material breach of any
representation, warranty, covenant or agreement of AHP or New AHP Parent set
forth in this Agreement which breach is incapable of being cured or is not cured
within 10 days following notice thereof;
          (k) by AHP or New AHP Parent, upon a material breach of any
representation, warranty, covenant or agreement of HCMLP, any Holder or Agent
set forth in this Agreement which breach is incapable of being cured or is not
cured within 10 days following notice thereof; and
          (l) by any Party upon the commencement of any proceeding by or against
AHP or any of the Makers under any provision of the United States Bankruptcy
Code or under any other state or federal bankruptcy or insolvency law unless
such proceeding is a result of a breach of the obligations under Section 5
hereof.
          “Material Adverse Effect” shall mean an event or condition that,
individually or in the aggregate, has had or could reasonably be expected to
have a material adverse effect on the business, assets or financial performance
of AHP (or, after the Effective Date, New AHP Parent) and its consolidated
subsidiaries, taken as a whole (it being understood that none of the following,
in and of themselves, shall be deemed to constitute a “Material Adverse Effect”:
(a) a change that results from conditions generally affecting the United States
economy or the world economy, (b) a change or development in the industries in
which AHP and its subsidiaries operate, including general changes in applicable
law across such industries or changes in governmental reimbursement in such
industries, or (c) a change that results from the taking of any action required
by this Agreement; provided, however, that such matters in the case of clauses
(a) and (b) shall be taken into account in determining whether there has been or
is a Material Adverse Effect to the extent of any disproportionate impact on the
business, assets or financial performance of AHP (or, after the Effective Date,
New AHP Parent) and its consolidated subsidiaries, taken as a whole relative to
other similarly situated persons).
     9.2 Effect of Termination.In the event of termination of this Agreement by
any Party as provided in Section 9.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of any other Party
except (a) with respect to any actual liabilities or damages incurred or
suffered by any other Party as a result of the willful breach by the breaching

 



--------------------------------------------------------------------------------



 



          Party of any of its representations, warranties, covenants or other
agreements set forth in this Agreement, and (b) with respect to provisions
hereof that expressly survive the termination of this Agreement.
     9.3 Fees and Expenses. In the event this Agreement is terminated pursuant
to:
          (a) Section 9.1(c), AHP shall pay each Holder its pro rata share
(based upon the amount owed to each Holder under the Note) of $2,260,000 as
liquidated damages within five (5) Business Days following such termination. Any
payment owing pursuant to this Section 9.3(a) shall be subordinate in right of
payment to all obligations owing by the Makers pursuant to the Note.
Section 10. Expenses.
     10.1 Responsibility for Expenses. Subject to Section 10.2, all Expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such Expenses. As used in this
Agreement, “Expenses” includes all out-of-pocket expenses (including all fees
and expenses of counsel, accountants, investment bankers, experts and
consultants to a party hereto and its affiliates) incurred by a party or on its
behalf in connection with or related to the authorization, preparation,
negotiation, execution and performance of this Agreement and the transactions
contemplated hereby, including the preparation, printing, filing and mailing of
the Proxy Statement and the solicitation of stockholder approvals and all other
matters related to the transactions contemplated hereby.
     10.2 Payment of HCMLP Legal Fees and Expenses. Whether or not any of the
transactions contemplated this Agreement are consummated, AHP agrees that it
shall pay (i) the reasonable fees and expenses of Wachtell, Lipton, Rosen &
Katz, counsel to HCMLP and its affiliates, in connection with the transactions
contemplated by this Agreement and (ii) the reasonable fees and expenses of
Latham & Watkins LLP, counsel to General Electric Capital Corporation, in its
capacity as agent and lender, (in an aggregate amount not to exceed $100,000) in
connection with documenting, negotiating, executing and diligencing the Debt
Restructuring.
Section 11. Miscellaneous Terms.
     11.1 Binding Obligation . Subject to, in the case of AHP’s obligation to
consummate the Reorganization Merger, the shareholder vote, this Agreement is a
legally valid and binding obligation of the Parties and their respective
successors, assigns, heirs, executors, administrators and representatives,
enforceable in accordance with its terms, and shall inure to the benefit of the
Parties and their respective successors, assigns, heirs, executors,
administrators and representatives. Except as set forth in Section 7.3 hereof,
nothing in this Agreement, express or implied, shall give to any Person, other
than the Parties and their respective successors, assigns, heirs, executors,
administrators and representatives, any benefit or any legal or equitable right,
remedy or claim under this Agreement. The agreements, representations,
warranties, covenants and obligations of the Holders contained in this Agreement
are, in all respects, several and not joint.
     11.2 Assignment.No rights or obligations of any Party under this Agreement
may be assigned or transferred to any other Person.

 



--------------------------------------------------------------------------------



 



     11.3 Further Assurances. The Parties agree to execute and deliver such
other instruments and perform such acts, in addition to the matters herein
specified, as may be reasonably appropriate or necessary, from time to time, to
effectuate the agreements and understandings of the Parties, whether the same
occurs before or after the date of this Agreement.
     11.4 Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof.
     11.5 Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER THE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS OF
THE STATE OF NEW YORK. By its execution and delivery of this Agreement, each of
the Parties hereto hereby irrevocably and unconditionally agrees for itself that
any legal action, suit or proceeding against it with respect to any matter under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding,
shall be brought in a state or federal court of competent jurisdiction in the
Southern District of New York. By execution and delivery of this Agreement, each
of the Parties hereto hereby irrevocably accepts and submits itself to the
nonexclusive jurisdiction of each such court, generally and unconditionally,
with respect to any such action, suit or proceeding.
     11.6 Complete Agreement. The Agreement and the other agreements referenced
herein constitute the complete agreement between the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
between or among the Parties with respect thereto.
     11.7 Interpretation. This Agreement is the product of negotiation by and
among the Parties. Any Party enforcing or interpreting this agreement shall
interpret it in a neutral manner. There shall be no presumption concerning
whether to interpret the Agreement for or against any Party by reason of that
Party having drafted this Agreement, or any portion thereof, or caused it or any
portion thereof to be drafted.
     11.8 Amendment. This Agreement may only be modified, altered, amended or
supplemented by an agreement in writing signed by AHP (or, after the Effective
Date, New AHP Parent), HCMLP, and the Holders.
     11.9 Waiver. At any time prior to the Closing, any Party may (a) extend the
time for the performance of any of the obligations or other acts of the other
Parties hereto, (b) waive any inaccuracies in the representations and warranties
of the other Parties contained herein or in any document delivered pursuant
hereto and (c) waive compliance by any other Party with any of the agreements or
conditions contained herein. Any such extension or waiver shall be valid if set
forth in an instrument in writing signed by the Party or Parties to be bound
thereby. The failure of any Party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.
     11.10 Specific Performance. The Parties understand and agree that money
damages may not be a sufficient remedy for any breach of this Agreement by any
Party, and further understand

 



--------------------------------------------------------------------------------



 



and agree that each non-breaching Party shall be entitled to seek (upon proper
proof) the remedy of specific performance and injunctive or other equitable
relief, including attorneys fees and costs, as a non-exclusive remedy of any
such breach; provided, however, that each Party agrees to waive any requirement
for the securing or posting of a bond in connection with such a remedy.
     11.11 Execution of Agreement. This Agreement may be executed and delivered
(by facsimile or otherwise) in any number of counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.
[the remainder of this page left intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

                  AMERICAN HOMEPATIENT, INC.,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Stephen L. Clanton
 
Stephen L. Clanton    
 
  Title:   Executive Vice President & Chief Financial Officer    
 
                AMERICAN HOMEPATIENT, INC.,         a Tennessee corporation    
 
           
 
  By:
Name:   /s/ Stephen L. Clanton
 
Stephen L. Clanton    
 
  Title:   Executive Vice President    
 
                AHP NV CORP.    
 
           
 
  By:
Name:   /s/ Stephen L. Clanton
 
Stephen L. Clanton    
 
  Title:   Executive Vice President    
 
                DESIGNATED COMPANIES, INC.    
 
           
 
  By:
Name:   /s/ Stephen L. Clanton
 
Stephen L. Clanton    
 
  Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



                  AMERICAN HOMEPATIENT OF NEW YORK, INC.    
 
           
 
  By:
Name:   /s/ Stephen L. Clanton
 
Stephen L. Clanton    
 
  Title:   Executive Vice President    
 
                THE NATIONAL MEDICAL RENTALS, INC.    
 
           
 
  By:
Name:   /s/ Stephen L. Clanton
 
Stephen L. Clanton    
 
  Title:   Executive Vice President    
 
                AMERICAN HOMEPATIENT OF TEXAS, L.P.,         a Texas limited
partnership    
 
           
 
  By:   AMERICAN HOMEPATIENT, INC.,    
 
      its general partner      
 
  Name:   /s/ Stephen L. Clanton    
 
  Title:   Executive Vice President    

                  AHP, L.P.,         a Tennessee limited partnership    
 
           
 
  By:   AMERICAN HOMEPATIENT, INC.,    
 
      its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    

 



--------------------------------------------------------------------------------



 



                  AHP HOME MEDICAL EQUIPMENT PARTNERSHIP OF TEXAS,         a
Texas general partnership    
 
           
 
  By:   AHP, L.P.,    
 
      a general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.    
 
      a general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
                COLORADO HOME MEDICAL EQUIPMENT ALLIANCE, LLC.         a
Colorado limited liability company    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,    
 
      its sole member    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President           NORTHEAST PENNSYLVANIA ALLIANCE, LLC,        
a Pennsylvania limited liability company    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.    
 
      its sole member    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    

 



--------------------------------------------------------------------------------



 



                  NORTHWEST WASHINGTON ALLIANCE, LLC,         a Washington
limited liability company    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,    
 
      its sole member    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
                AHP HOME CARE ALLIANCE OF TENNESSEE,         a Tennessee general
partnership    
 
           
 
  By:   AMERICAN HOMEPATIENT, INC.,
its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,    
 
      its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    

 



--------------------------------------------------------------------------------



 



                  AHP ALLIANCE OF COLUMBIA,         a South Carolina general
partnership    
 
           
 
  By:   AMERICAN HOMEPATIENT, INC.,    
 
      its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,    
 
      its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
                AHP KNOXVILLE PARTNERSHIP,         a Tennessee general
partnership    
 
           
 
  By:   AMERICAN HOMEPATIENT, INC.,    
 
      its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    
 
           
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,    
 
      its general partner    
 
           
 
  Name:
Title:   /s/ Stephen L. Clanton
 
Executive Vice President    

 



--------------------------------------------------------------------------------



 



              AHP HOME CARE ALLIANCE OF GAINESVILLE,     a Florida general
partnership
 
       
 
  By:   AMERICAN HOMEPATIENT, INC.,
 
      its general partner
 
       
 
  Name:   /s/ Stephen L. Clanton
 
       
 
  Title:   Executive Vice President
 
       
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,
 
      its general partner
 
       
 
  Name:   /s/ Stephen L. Clanton
 
       
 
  Title:   Executive Vice President
 
            AHP HOME CARE ALLIANCE OF VIRGINIA,     a Virginia general
partnership
 
       
 
  By:   AMERICAN HOMEPATIENT, INC.,
 
      its general partner
 
       
 
  Name:   /s/ Stephen L. Clanton
 
       
 
  Title:   Executive Vice President
 
       
 
  By:   AMERICAN HOMEPATIENT VENTURES, INC.,
 
      its general partner
 
       
 
  Name:   /s/ Stephen L. Clanton
 
       
 
  Title:   Executive Vice President

 



--------------------------------------------------------------------------------



 



              NEXBANK, SSB,     as Agent
 
       
 
  By:   /s/ Jeff Scott
 
       
 
  Name:   Jeff Scott
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



                  ABERDEEN LOAN FUNDING, LIMITED,
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director
 
                BRENTWOOD CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  EASTLAND CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director
 
                GENERAL ELECTRIC CAPITAL CORPORATION
 
                By:   /s/ Benjamin McCarrick               Name:   Benjamin
McCarrick     Title:   Duly Authorized Signatory
 
                GLENEAGLES CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  GRAYSON CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director
 
                GREENBRIAR CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director
 
                HIGHLAND LOAN FUNDING V, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  HIGHLAND CAPITAL MANAGEMENT, L.P.
 
                By:   HCMLP MANAGEMENT, L.P.,         As Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          Its General Partner
 
                Name:   /s/ James D. Dondero               Title:   President
 
                HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P.
 
                Name:   /s/ Jason Post               Title:   Operations
Director
 
                HIGHLAND RESTORATION CAPITAL PARTNERS, L.P.
 
                By:   Highland Restoration Capital Partners GP, LLC,         its
General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director
 
                HIGHLAND RESTORATION CAPITAL PARTNERS MASTER, L.P.
 
                By:   Highland Restoration Capital Partners GP, LLC,         its
General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  JASPER CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  LIBERTY CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  LOAN FUNDING IV, LLC
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  LOAN FUNDING VII, LLC
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  LONGHORN CREDIT FUNDING, LLC
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  PAM CAPITAL FUNDING, LP
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  PAMCO CAYMAN LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  RED RIVER CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  ROCKWALL CDO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



                  ROCKWALL CDO II, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  SOUTHFORK CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

                  STRATFORD CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner       Name:   /s/ Jason Post               Title:
  Operations Director

 



--------------------------------------------------------------------------------



 



                  WESTCHESTER CLO, LIMITED
 
                By:   HCMLP MANAGEMENT, L.P.,         as Collateral Manager
 
           
 
      By:   STRAND ADVISORS, INC.,
 
          its General Partner
 
                Name:   /s/ Jason Post               Title:   Operations
Director

 



--------------------------------------------------------------------------------



 



Schedule I
Aberdeen Loan Funding, Limited
Brentwood CLO, Limited
Eastland CLO, Limited
General Electric Capital Corporation
Gleneagles CLO, Limited
Grayson CLO, Limited
Greenbriar CLO, Limited
Highland Loan Funding V, Limited
Highland Restoration Capital Partners Master, L.P.
Highland Restoration Capital Partners, L.P.
Jasper CLO, Limited
Liberty CLO, Limited
Loan Funding IV, LLC
Loan Funding VII, LLC
Longhorn Credit Funding, LLC
Pam Capital Funding, LP
Pamco Cayman Limited
Red River CLO, Limited
Rockwall CDO, Limited
Rockwall CDO II, Limited
Southfork CLO, Limited
Stratford CLO, Limited
Westchester CLO, Limited

 



--------------------------------------------------------------------------------



 



Exhibit A
Debt Restructuring Term Sheet
Material Terms and Conditions of the Amended Credit Facilities
I. First Lien Debt ($100 million term loan)

     
Borrower:
  American Homepatient Inc. (the “Borrower”).
 
   
Lenders:
  Noteholders amending and restating their Promissory Notes pursuant to the Debt
Restructuring (the “Lenders”).
 
   
Administrative Agent:
  TBD.
 
   
Guarantors:
  The obligations of the Borrower in respect of the First Lien Debt shall be
guaranteed by each existing and future direct and indirect domestic subsidiary
of the Borrower.
 
   
Interest Rate Options:
  The Borrower may elect that the First Lien Debt bear interest at a rate
per annum equal to:
 
   
 
       (i) the Base Rate plus the Applicable Margin; or
 
   
 
       (ii) the Eurodollar Rate plus the Applicable Margin.
 
   
 
  “Base Rate” and “Eurodollar Rate” to be defined on a customary basis; provided
that in the case of the First Lien Debt, in no event shall the “Base Rate” be
less than 3.80% and the “Eurodollar Rate” be less than 2.80%.
 
   
 
  “Applicable Margin” means a rate per annum equal to 4.00% for First Lien Debt
bearing interest by reference to the Eurodollar Rate, and 3.00% for First Lien
Debt bearing interest by reference to the Base Rate.

Default rate shall be the applicable interest rate plus 2.00% per annum.
 
   
Interest Payment Dates:
  In the case of First Lien Debt bearing interest based upon the Base Rate,
quarterly in arrears.
 
   
 
  In the case of First Lien Debt bearing interest based upon the Eurodollar
Rate, on the last day of each interest period and, if such interest period is
longer than three months, at three month intervals following the first day of
such interest period.

 



--------------------------------------------------------------------------------



 



     
Maturity:
  The First Lien Debt will mature on the date that is 4 years after the
completion of the Debt Restructuring.
 
   
Security and Ranking:
  The First Lien Debt shall be secured by substantially all of the assets of the
Borrower and shall rank senior in priority to the Second Lien Debt.
 
   
 
  The relative rights and other creditors’ rights issues in respect of the First
Lien Debt and the Second Lien Debt will be set forth in a customary
intercreditor agreement.
 
   
Mandatory Prepayments:
  The definitive loan documentation shall include usual and customary mandatory
prepayment provisions.
 
   
Voluntary Prepayments:
  Voluntary prepayments of the First Lien Debt shall be permitted at any time,
in minimum principal amounts to be agreed upon, without premium or penalty.
 
   
Representations and Warranties:
  The definitive loan documentation shall include usual and customary
representations and warranties.
 
   
Conditions Precedent:
  The definitive loan documentation shall include usual and customary conditions
precedent, including the effectiveness of the Debt Restructuring.
 
   
Affirmative Covenants:
  The definitive loan documentation shall include usual and customary
affirmative covenants.
 
   
Negative Covenants:
  The definitive loan documentation shall include usual and customary negative
covenants.
 
   
Financial Covenants:
  TBD.
 
   
Events of Default:
  The definitive loan documentation shall include usual and customary events of
default.
 
   
Amendments and Waivers:
  Amendments to and waivers of the definitive loan documentation will require
(i) the approval of Lenders holding First Lien Debt representing more than 50%
of the aggregate amount of First Lien Debt then outstanding and (ii) a minimum
number of 2 approving Lenders (including, at least, one Lender that is not an
affiliate of HCMLP), except that the consent of each Lender shall be required
for customary matters.
 
   
Assignments and Participations:
  The definitive loan documentation shall include usual and customary assignment
and participation provisions.

 



--------------------------------------------------------------------------------



 



     
Expenses and Indemnification:
  The definitive loan documentation shall include usual and customary indemnity
and expense reimbursement provisions.
 
   
Governing Law and Forum:
  New York.

 



--------------------------------------------------------------------------------



 



STRICTLY CONFIDENTIAL
WLRK COMMENTS 4/15/10
II. Second Lien Debt ($126.4 million term loan)

     
Borrower:
  American Homepatient Inc. (the “Borrower”).
 
   
Lenders:
  Noteholders amending and restating their Promissory Notes pursuant to the Debt
Restructuring (the “Lenders”).
 
   
Administrative Agent:
  TBD.
 
   
Guarantors:
  The obligations of the Borrower in respect of the Second Lien Debt shall be
guaranteed by each existing and future direct and indirect domestic subsidiary
of the Borrower.
 
   
Interest Rate Options:
  The Borrower may elect that the Second Lien Debt bear interest at a rate
per annum equal to:
 
   
 
       (i) the Base Rate plus the Applicable Margin; or
 
   
 
       (ii) the Eurodollar Rate plus the Applicable Margin.
 
   
 
  “Base Rate” and “Eurodollar Rate” to be defined on a customary basis.

“Applicable Margin” means a rate per annum equal to 7.00% for Second Lien Debt
bearing interest by reference to the Eurodollar Rate, and 6.00% for Second Lien
Debt bearing interest by reference to the Base Rate.
 
   
 
  At any time prior to the Maturity Date (as defined below), the Borrower may
elect to pay the portion of interest equal to the Applicable Margin in cash or
in-kind. The portion of interest equal to the Base Rate or Eurodollar Rate shall
be paid in cash at all times.

Default rate shall be the applicable interest rate plus 2.00% per annum. During
the pendency of any Events of Default (as defined below), all interest
(including default interest) shall be paid in cash.
 
   
Interest Payment Dates:
  In the case of Second Lien Debt bearing interest based upon the Base Rate,
quarterly in arrears.
 
   
 
  In the case of Second Lien Debt bearing interest based upon the Eurodollar
Rate, on the last day of each interest period and, if such interest period is
longer than three months, at three month intervals following the first day of
such interest period.

 



--------------------------------------------------------------------------------



 



     
Maturity:
  The Second Lien Debt will mature on the date that is 4 years (the “Maturity
Date”) after the completion of the Debt Restructuring.
 
   
Security and Ranking:
  The Second Lien Debt shall be secured by substantially all of the assets of
the Borrower and shall rank junior in priority to the First Lien Debt.
 
   
 
  The relative rights and other creditors’ rights issues in respect of the First
Lien Debt and the Second Lien Debt will be set forth in a customary
intercreditor agreement.
 
   
Mandatory Prepayments:
  The definitive loan documentation shall include usual and customary mandatory
prepayment provisions.
 
   
Voluntary Prepayments:
  Voluntary prepayments of the Second Lien Debt shall be permitted at any time
(after repayment in full of the First Lien Debt), in minimum principal amounts
to be agreed upon, without premium or penalty.
 
   
Representations and Warranties:
  The definitive loan documentation shall include usual and customary
representations and warranties.
 
   
Conditions Precedent:
  The definitive loan documentation shall include usual and customary conditions
precedent, including the effectiveness of the Debt Restructuring.
 
   
Affirmative Covenants:
  The definitive loan documentation shall include usual and customary
affirmative covenants.
 
   
Negative Covenants:
  The definitive loan documentation shall include usual and customary negative
covenants (with set-offs where applicable from the covenants governing the First
Lien Debt).
 
   
Financial Covenants:
  TBD.
 
   
Events of Default:
  The definitive loan documentation shall include usual and customary events of
default (“Events of Default”).
 
   
Amendments and Waivers:
  Amendments to and waivers of the definitive loan documentation will require
(i) the approval of Lenders holding First Lien Debt representing more than 50%
of the aggregate amount of First Lien Debt then outstanding and (ii) a minimum
number of 2 approving Lenders (including, at least, one Lender that is not an
affiliate of HCMLP), except that the consent of each Lender shall be required
for customary matters.
 
   
Assignments and Participations:
  The definitive loan documentation shall include usual and customary assignment
and participation provisions.

- 2 - 



--------------------------------------------------------------------------------



 



     
Expenses and Indemnification:
  The definitive loan documentation shall include usual and customary indemnity
and expense reimbursement provisions.  
Governing Law and Forum:
  New York.

- 3 - 



--------------------------------------------------------------------------------



 



Exhibit B
Transfer Agreement
 
Ladies and Gentlemen:
     Reference is made to that certain Restructuring Support Agreement, dated
April 27, 2010, between                      (the “Transferor”), American
HomePatient, Inc., AHP NV Corp., Highland Capital Management, L.P., NexBank, SSB
and the other parties appearing on Schedule I attached thereto (the
“Restructuring Support Agreement”). The Transferor intends to transfer its
interest in the Secured Promissory Note, dated as of July 1, 2003 (the “Notes”)
to the undersigned (“Transferee”).
     The Transferee hereby acknowledges that: (a) it has read and understands
the Restructuring Support Agreement, (b) the foregoing notes will be transferred
to the Transferee subject to the Restructuring Support Agreement and (c) it
agrees to be bound by the terms and conditions thereof to the extent the
Transferor was thereby bound for so long as the Restructuring Support Agreement
shall remain in effect.

                       
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged by

     
 
   

on                     ,                     

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

- 4 - 